Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendments of the applicant.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25-40 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. JP 2018-199781.
Enomoto et al. JP 2018-199781 illustrates monomer B5, which is copolymerized in polymers 9 and 10 with monomers A-9 or A-10 respectively (see table 1 at page 53 [0207,0181,0189]).  

    PNG
    media_image1.png
    162
    134
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    206
    187
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    146
    253
    media_image3.png
    Greyscale

Table 2 teaches that of the prepared polymers, resist composition were made of polymers 1,2,11,13 and 18 by dissolving them in water and at least one of methanol, tetrahydrofuran, acetonitrile or methyl ethyl ketone. These were then coated onto a wafer which had been previously treated/coated with HMDS, dried, exposed using an electron beam and developed with the appropriate developer.  The results are shown in table 3. Similar result would be expected for EUV exposure [0232-0237]. The unit B is able to form a crosslinked structure.  The structure for tellurium compounds use structure 20, where R1 is any one selected from the group consisting of a hydrogen atom; a fluorine atom; and a linear, branched or cyclic alkyl group having 1 to 6 carbon atoms. The alkyl group in R1 may have a substituent.  L1 is directly bonded; carbonyloxy group; carbonylamino group; linear, branched or cyclic An alkylenecarbonyloxy group; a linear, branched or cyclic alkylenecarbonylamino group; an arylenecarbonyloxy group; and an arylenecarbonylamino group; an amino group in L1 , an alkylene group, and the arylene group may have a substituent. R2 is  not particularly limited as long as it can bind the polymer main chain and the anion portion of the onium salt structure via L1 , for example, a linear, branched or cyclic alkylene group having 1 to 12 carbon atoms; An arylene group having 6 to 14 carbon atoms; and a heteroarylene group having 4 to 14 carbon atoms; an alkylene group, an arylene group, and a heteroarylene group in R2 are substituents.  R6 is described as being the same as R5 a linear, branched or cyclic alkyl group having 1 to 12 carbon atoms that may have a substituent; an aryl group having 6 to 14 carbon atoms that may have a substituent; and a heteroaryl group having 4 to 14 carbon atoms which may have a substituent  [0016-0026,0033-0037, 0039-0060].  Monomers which can be co-polymerized with these to form the resist polymer include repeating unit C which includes acid labile/dissociable groups taught at [0061-0068]. A repeating unit D, which acts as a sensitizer as described at [0069-0084]. An acid profileration repeating unit, E as taught at [0078-0084], a repeating unit F, including a ether, lactone, sultone, sulfolane, etster, hydroxyl, epoxy, glycidyl or oxetanyl groups [0085-0090]. Additives are disclosed at, including sensitizers, organometallics, fluoriunated polymers, acid diffusion controllers, surfactants, pigments, fillers, antistatic agents, flame retardants, light stabilizers, solvents and antioxidants [0099-0113]. Useful acid diffusion controllers include iodonium and sulfonium salts which photodegrade to produce weak acids [0107-0110]. The exposure can be EUV,  electron beam, UV or lasers, some of which may require sensitizing agents  [0119-123].

	With respect to claim 38, it would have been obvious to one skilled in the art to modify the compositions of polymers 9 and 10 by dissolving them as in the processes of the examples using polymers 1,2,11,13 and 18 and adding a iodonium or sulfonium photodegradable base to the resulting solution as taught at [0107-0110] with a reasonable expectation of forming a useful resist exhibiting differential solubility between the exposed and unexposed areas based upon crosslinking as discussed at [0013,0236].   
	With respect to claim 38-40, it would have been obvious to one skilled in the art to modify the compositions of polymers 9 and 10, by modifying the monomer by replacing direct bond to the vinyl group with a carbonyloxy  (L1, -C=O-O-) together with a C1-12 alkyl group (R2),  an -C=O-NH-  linkage (L1) together with a C1-12 alkyl group (R2)  or an ether -O- linkage based upon the disclosure of these linkages, noting that the linkage is specifically described as non-critical (with respect to R2 at [0019-0026, particularly 0023]), dissolving the resulting polymer as in the processes of the examples using polymers 1,2,11,13 and 18 and adding a iodonium or sulfonium photodegradable base to the resulting solution as taught at [0107-0110] with a reasonable expectation of forming a useful resist exhibiting differential solubility between the exposed and unexposed areas based upon crosslinking as discussed at [0013,0236].   

With respect to claim 31, it would have been obvious to one skilled in the art to use the compositions of polymers 9 and 10 in the same dissolution, coating, exposure and development processes as polymers 1,2,11,13 and 18 with a reasonable expectation of forming a resist image  based upon the differential solubility between the exposed and unexposed areas based upon crosslinking as discussed at [0013,0236]. 

With respect to claims 31-35 and 37, it would have been obvious to one skilled in the art to modify the compositions of polymers 9 and 10, by modifying the monomer by replacing direct bond to the vinyl group with a carbonyloxy  (L1, -C=O-O-) together with a C1-12 alkyl group (R2),  an -C=O-NH-  linkage (L1) together with a C1-12 alkyl group (R2)  or an ether -O- linkage based upon the disclosure of these linkages, noting that the linkage is specifically described as non-critical (with respect to R2 at [0019-0026, particularly 0023]), dissolving the resulting polymer as in the processes of the examples using polymers 1,2,11,13 and 18, coating the composition and exposing it as in the examples with a reasonable expectation of forming a useful resist exhibiting differential solubility between the exposed and unexposed areas based upon crosslinking as discussed at [0013,0236].   
With respect to claim 31,33  and 35, it would have been obvious to one skilled in the art to modify the compositions of polymers 9 and 10, by modifying the monomer by replacing the terminal phenyl group with an C1-12 alkyl group, a heteroaryl group or an alkyl, alkenyl, alkoxy or alkylthio substituted phenyl group based upon these being equivalent to aryl/phenyl for the group R6 [0032,0052], coating the composition and exposing it as in the examples with a reasonable expectation of forming a useful resist exhibiting differential solubility between the exposed and unexposed areas based upon crosslinking as discussed at [0013,0236].   

With respect to claim 25, 38 and 40, it would have been obvious to one skilled in the art to modify the compositions of polymers 9 and 10 by dissolving them as in the processes of the examples using polymers 1,2,11,13 and 18 and adding a iodonium or sulfonium photodegradable base to the resulting solution as taught at [0107-0110] and coating the composition and exposing it as in the examples with a reasonable expectation of forming a useful resist exhibiting differential solubility between the exposed and unexposed areas based upon crosslinking as discussed at [0013,0236].   

	With respect to claim 25-30 and 38-40, it would have been obvious to one skilled in the art to modify the compositions of polymers 9 and 10, by modifying the monomer by replacing direct bond to the vinyl group with a carbonyloxy  (L1, -C=O-O-) together with a C1-12 alkyl group (R2),  an -C=O-NH-  linkage (L1) together with a C1-12 alkyl group (R2)  or an ether -O- linkage based upon the disclosure of these linkages, noting that the linkage is specifically described as non-critical (with respect to R2 at [0019-0026, particularly 0023]), dissolving the resulting polymer as in the processes of the examples using polymers 1,2,11,13 and 18, adding a iodonium or sulfonium photodegradable base to the resulting solution as taught at [0107-0110], coating the composition and exposing it as in the examples with a reasonable expectation of forming a useful resist exhibiting differential solubility between the exposed and unexposed areas based upon crosslinking as discussed at [0013,0236].   
With respect to claim 27 and 29, it would have been obvious to one skilled in the art to modify the compositions of polymers 9 and 10, by modifying the monomer by replacing the terminal phenyl group with an C1-12 alkyl group, a heteroaryl group or an alkyl, alkenyl, alkoxy or alkylthio substituted phenyl group based upon these being equivalent to aryl/phenyl for the group R6 [0032,0052], dissolving the resulting polymer as in the processes of the examples using polymers 1,2,11,13 and 18 and adding a iodonium or sulfonium photodegradable base to the resulting solution as taught at [0107-0110] with a reasonable expectation of forming a useful resist exhibiting differential solubility between the exposed and unexposed areas based upon crosslinking as discussed at [0013,0236].   

Claims 41-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 23, 2022